IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


K. L.,                                       : No. 378 MAL 2015
                                             :
                     Respondent              :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
               v.                            :
                                             :
                                             :
G. L., III,                                  :
                                             :
                     Petitioner              :


                                        ORDER



PER CURIAM

         AND NOW, this 14th day of October, 2015, the Petition for Allowance of Appeal

is DENIED.